                             Case 3:19-cv-01816-AVC Document 1-1 Filed 11/15/19 Page 1 of 9

SUMMONS -CIVIL STAT.EO_F-CONNECTIC-U:
C.G.S. §§51-346, 51-347, 51-349, 51-350, 52-45a, SUPERIOR COURT
52-48,             52-259,                P.B.          §§       3-1        through                 3-21,           8-1,10-13                .........        ...
                                                                                                                                                          www.jud.ct.gov'
See other side for instructions

      "X" if amount, legal interest or property in demand, not including interest and
      costs is less than $2,500.
[,(] "X" if amount ^egal interest or property in demand, not including interest and
      costs is $2,500 or more.
     "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code)            Telephone number of clerk          Return Date (Must be a Tuesday)
(C.CS.S.§§ 51-346, 51-350)                                                                                       (with area code)

 123 Hoyt St., Stamford, CT 06905                                                                                (203 ) 965-5307                    December                      3 ,2019
|X] Judicial District                                             At (Town in which writ is retumable) (C.G.S. §§ 51-346, 51-349)                  Case type code fSee list on page 2)
                                            G.A.
     Housing Session                        Number:               Stamford/Norwalk at Stamford                                                       Major: T Minor: 90
 For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                        Juris number Cto to entered by attorney only)
Jeremy Virgil, Esq., Zeldes, Needle & Cooper, PC, 1000 Lafayette Blvd., 7th Fl, Bridgeport, CT 06604                                               069695
Telephone number (with area code)                                 Signature of Plaintiff (If self-represented)
 (203 ) 333-9441
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                   Email address for delivery of papers under Section 10-13 (if agreed to)
self-represented, agrees to accept papers (service) electronically in             Yes            No         jvigil@znclaw.com
this case under Section 10-13 of the Connecticut Practice Book.

Number of Plaintiffs: 1                         Number of Defendants: 1                                   Form JD-CV-2 attached for additional parties

     Parties              Name fLas(, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
      First             Name: LeBrun, Colette M.                                                                                                                                            P-01
     Plaintiff          Address: 10 Glen Pines Rd., Norwalk, CT 06850

   Additional           Name:                                                                                                                                                               P-02|
    Plaintiff           Address:

     First              Name: Metropolitan Life Insurance Compan;                                                                    D.01
   Defendant            Address: 200 Park Avenue,New York,NY 10166 /AOS: CT Corporation System, 67 Burnside Ave., E. Hartford, CT 06108

   Additional           Name:                                                                                                                                                               D-02|
   Defendant            Address:

   Additional           Name:                                                                                                                                                               D-03|
   Defendant            Address:

   Additional           Name:                                                                                                                                                               D-04|
   Defendant            Address:

 Notice to Each Defendant
1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
   against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
   obtained at the Court address above or at www.Jud.ct.gov under "Court Forms."
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
   library or on-line at www.jud.ct.gov under "Court Rules."
 5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
   legal questions.
 Signed (Sign) a nd "X" proper box)                                    )(~| Uommissipner ot          Name of Person Signing at Left                                     Date signed


                                                                     n
                                                                           Superior Court
                                                                           Assistant Clerk           Jeremy C. Virgil, Esq.                                             10/16/2019
 If this Si^nmons is signed by a Clerk:                                                                                                                          For Court Use Only
 a. Thq Signing has been done so that the Plaintiff(s) will not be denied access to the courts.                                                          File Date
 b. It is'the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
 c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
 d. The Clerk signing this Summons at the request of the Plaintiffs) is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.



                                      Signed (Self-Represented Plaintiff)                                                      Date                      Docket Number
  I certify I have read and
  understand the above:
                                                                                           (Page 1 of 2)
                      Case 3:19-cv-01816-AVC Document 1-1 Filed 11/15/19 Page 2 of 9

Instructions
 1. Type or print legibly; sign summons.
2. Prepare or photocopy a summons for each defendant.
3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also, if there are
   more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies of the complaint.
4. After service has been made by a proper officer, file original papers and officer's return with the clerk of court.
5. Do not use this form for the following actions:

   (a) Family matters (for example divorce, child support, (f) Proceedings pertaining to arbitration
       custody, paternity, and visitation matters) (g) Any actions or proceedings in which an attachment,
   (b) Summary Process actions garnishment or replevy is sought
   (c) Applications for change of name (h) Entry and Detainer proceedings
   (d) Probate appeals (i) Housing Code Enforcement actions
   (e) Administrative appeals



                                                                                                     ADA NOTICE
                                                            The Judicial Branch of the State of Connecticut complies with the Americans with
                                                            Disabilities Act (ADA). If you need a reasonable accommodation in accordance with
                                                            the ADA, contact a court: clerk or an ADA contact person listed at www.jud.ct.gov/ADA.




Case Type Codes
                    Codes                                                                                   Codes
Major Description   Major/                      Minor Description                       Major Description   Major/                      Minor Description
                    Minor                                                                                   Minor
Contracts            coo       Construction - All other                                 Property             P 00    Foreclosure
                     C 10      Construction - State and Local                                                P 10    Partition
                     C 20      Insurance Policy                                                              P 20    Quiet Title/Discharge of Mortgage or Lien
                     C 30      Specific Performance                                                          P 30    Asset Forfeiture
                     C 40      Collections                                                                   P 90    All other
                     C 90      All other
                                                                                        Torts (Other than    T 02    Defective Premises - Private - Snow or Ice

Eminent Domain       E 00      State Highway Condemnation                               Vehicular)           T 03    Defective Premises - Private - Other
                     E 10      Redevelopment Condemnation                                                    TH      Defective Premises - Public - Snow or Ice
                     E 20      Other State or Municipal Agencies                                             T 12    Defective Premises - Public - Other
                     E 30      Public Utilities & Gas Transmission Companies                                 T 20    Products Liability - Other than Vehicular
                     E 90      All other                                                                     T 28    Malpractice - Medical
                                                                                                             T 29    Malpractice - Legal
Miscellaneous        M 00      Injunction                                                                    T 30    Malpractice - All other
                     M 10      Receivership                                                                  T 40    Assault and Battery
                     M 20      Mandamus                                                                      T 50    Defamation
                     M 30      Habeas Corpus (extradition, release from Penal                                T 61    Animals - Dog
                               Institution)
                                                                                                             T 69    Animals - Other
                     M 40      Arbitration
                                                                                                             T 70    False Arrest
                     M 50      Declaratory Judgment
                                                                                                             T 71    Fire Damage
                     M 63      Bar Discipline
                                                                                                             T 90    All other
                     M 66      Department of Labor Unemployment Compensation
                               Enforcement
                                                                                        Vehicular Torts      V01     Motor Vehicles* - Driver and/or Passenger(s) vs.
                     M 68      Bar Discipline - Inactive Status                                                      Driver(s)
                     M 70      Municipal Ordinance and Regulation Enforcement                                V 04    Motor Vehicles*- Pedestrian vs. Driver
                     M 80      Foreign Civil Judgments - C.G.S. 52-604 & C.G.S.                              V 05    Motor Vehicles* - Property Damage only
                               50a-30
                                                                                                             V 06    Motor Vehicle* - Products Liability Including Warranty
                     M 83      Small Claims Transfer to Regular Docket
                                                                                                             V 09    Motor Vehicle*-All other
                     M 84      Foreign Protective Order
                                                                                                             V10     Boats
                     M 90      All other
                                                                                                             V 20    Airplanes

Housing              H10       Housing - Return of Security Deposit                                          V 30    Railroads

                     H 12      Housing - Rent and/or Damages                                                 V 40    Snowmobiles
                     H 40      Housing - Audita Querela/lnjunction                                           V 90    All other
                     H 50      Housing - Administrative Appeal                                                       'Motor Vehicles include cars, trucks, motorcycles,
                     H 60      Housing - Municipal Enforcement                                                       and motor scooters.

                     H 90
                                                                                        Wills, Estates      W10      Construction of Wills and Trusts
                                                                                        and Trusts          W 90     All other




JD-CV-1 Rev.4.16(Back/Page2)
                                                                                (Page 2 of 2)
            Case 3:19-cv-01816-AVC Document 1-1 Filed 11/15/19 Page 3 of 9




RETURN DATE: DECEMBER 3, 2019 : SUPERIOR COURT

COLETTE M. LEBRUN : J.D. OF STAMFORD/NORWALK

          v. : AT STAMFORD

METROPOLITAN LIFE INSURANCE
COMPANY : OCTOBER 16,2019

                                              COMPLAINT

          1. Colette Lebrun is an individual who, at times relevant, resided in Norwalk,


Connecticut and who is or was a participant in a disability benefits plan ("The Plan"), sponsored


by her former co-employers, Trinet HR IV, LLC ("Trinet") and MPC Capital Advisors, LLC.


          2. The Plan is an employee welfare benefit plan.


          3. The Plan is funded, in part, through the insurance policy ("Policy") Defendant,


Metropolitan Life Insurance Company ("MetLife") sold to Trinet.


          4. MetLife is an insurance company doing business with multiple offices throughout


the State of Connecticut.


          5. MetLife acts as the plan administrator and/or fiduciary of the Plan for purposes of


benefit determinations made pursuant to the Policy.


          6. Colette Lebmn brings this action under the Employee Retirement Income Security


Act ("ERISA") 502(a)(l)(B), 29 U.S.C. 1132(a)(l)(B), to recover benefits under the Plan and

Policy.


          7. The Policy provides that MetLife will provide long-term disability benefits to

participants who are considered disabled under the Policy.


          8. Prior to her total disability, Colette Lebmn served as a Director - Senior Consultant


for MPC Capital Advisors, LLC and Trinet - a position that required extensive computer work,


extensive prolonged periods of concentration, and processing of vast amounts of quantitative data.
            Case 3:19-cv-01816-AVC Document 1-1 Filed 11/15/19 Page 4 of 9



RETURN DATE: DECEMBER 3, 2019 : SUPERIOR COURT

COLETTE M. LEBRUN : J.D. OF STAMFORD/NORWALK

          v. : AT STAMFORD

METROPOLITAN LIFE INSURANCE
COMPANY : OCTOBER 16,2019

                                              COMPLAINT

          1. Colette Lebrun is an individual who, at times relevant, resided in Norwalk,


Connecticut and who is or was a participant in a disability benefits plan ("The Plan"), sponsored


by her former co-employers, Trinet HR IV, LLC ("Trinet") and MPC Capital Advisors, LLC.


          2. The Plan is an employee welfare benefit plan.


          3. The Plan is funded, in part, through the insurance policy ("Policy") Defendant,


Metropolitan Life Insurance Company ("MetLife") sold to Trinet.


          4. MetLife is an insurance company doing business with multiple offices throughout


the State of Connecticut.


          5. MetLife acts as the plan administrator and/or fiduciary of the Plan for purposes of


benefit determinations made pursuant to the Policy.


          6. Colette Lebrun brings this action under the Employee Retirement Income Security


Act ("ERISA") 502(a)(l)(B), 29 U.S.C. 1132(a)(l)(B), to recover benefits under the Plan and

Policy.


          7. The Policy provides that MetLife will provide long-term disability benefits to

participants who are considered disabled under the Policy.


          8. Prior to her total disability, Colette Lebnm served as a Director - Senior Consultant


for MPC Capital Advisors, LLC and Trinet - a position that required extensive computer work,


extensive prolonged periods of concentration, and processing of vast amounts of quantitative data.
            Case 3:19-cv-01816-AVC Document 1-1 Filed 11/15/19 Page 5 of 9




Colette Lebnm was required to understand complex financial data and make recommendations to


clients on multi-million and/or multi-billion-dollar investments and management. Colette


Lebrun's occupation required extraordinary cognitive abilities, specifically concentrating,


focusing, multitasking and understanding complex financial circumstances. It also required travel


to and from the office as well as client meetings and interactions.


          9. On March 25, 2017, Colette Lebrun was involved in a car accident where another


vehicle crashed heavily into the rear of her vehicle, causing her to suffer a concussion, traumatic


brain injury and neck and shoulder injuries.


          10. Following the accident, Colette Lebrun developed severe, daily headaches, nausea,


light sensitivity, noise sensitivity, sleep disturbances, vertigo, cognitive slowing, fatigue, neck and


shoulder pain/tightness, and difficulty concentrating.


          11. Colette Lebrun' s conditions interfere with her activities of daily living and prevent


her from, among other things, exposure to visual stimuli, such as a computer, or maintaining a


regular work schedule of any kind. For example, extended viewing of a computer screen b-iggers


worsening headaches and extreme fatigue.


          12. As of April 2, 2017, Colette Lebmn became disabled under the Policy and has

remained continuously disabled since.


          13. Colette Lebrun applied and was approved by MetLife for short-term disability

benefits through the entirety of coverage under the Plan.


          14. Colette Lebmn then filed a claim for long-term disability benefits pursuant to the


Policy.


          15. MetLife denied Colette Lebrun's claim for long-term disability benefits by letter

dated July 21, 2017.
          Case 3:19-cv-01816-AVC Document 1-1 Filed 11/15/19 Page 6 of 9




       16. Colette Lebrun timely appealed MetLife's determination.


        17. Colette Lebmn subsequently submitted additional information to MetLife, which it

rejected as indicative of her inability to perform her regular occupation.


        18. Colette Lebrun remains unable to perform her prior occupation and the medical


evidence submitted demonstrate the same.


        19. MetLife denied Colette Lebmn's appeal by letter dated March 28,2018.

       20. Colette Lebrun exhausted her administrative remedies under the Policy and Plan.


       21. As a result of the foregoing, Colette Lebrun has suffered a loss in the form of unpaid


benefits, among other things.


       22. Colette Lebrun is entitled to a judgment against MetLife in the amount of the unpaid

benefits under the Policy including, inter alia, long-term disability benefits as well as an order


directing MetLife to pay Colette Lebmn future benefits.


       23. Colette Lebrun is also entitled to prejudgment interest and an award of attorney's


fees under ERISA 502(g) in an amount to be proven.




        WHEREFORE, Plaintiff, Colette Lebrun, requests the Court grant her the following relief

from Defendant Metropolitan Life Insurance Company:


        a. A judgment in the amount of all benefits due under the Plan/Policy plus


prejudgment interest;


       b. A judgment ordering MetLife to continue to pay Colette Lebrun long-term


disability benefits for as long as she remains totally disabled under the Plan/Policy;
         Case 3:19-cv-01816-AVC Document 1-1 Filed 11/15/19 Page 7 of 9




       c. A judgment ordering MetLife to repay Colette Lebrun her costs and attorney's


fees, under EMSA 502(g); and

       d. All other relief to which she is entitled, including de novo review of the decision


to deny the claim.



                                                   THE PLAINTIFF



                                                   By: /s/
                                                       Jeremy C. Virgil

                                                          Zetdes, Needle & Cooper, P.C.
                                                          1000 Lafayette Boulevard
                                                          P.O. Box 1740
                                                          Bridgeport,CT 06601-1740
                                                          Juris No. 069695
                                                          Telephone: (203) 333-9441
                                                          Facsimile: (203) 333-1489
                                                          Email: ivirai!(%znclaw.com

                                                   Her Attorney
        Case 3:19-cv-01816-AVC Document 1-1 Filed 11/15/19 Page 8 of 9




RETURN DATE: DECEMBER 3, 2019 : SUPERIOR COURT

COLETTE M. LEBRUN : J.D. OF STAMFORD/NORWALK

      v. : AT STAMFORD

METROPOLITAN LIFE INSURANCE
COMPANY : OCTOBER 16,2019

                          STATEMENT OF AMOUNT IN DEMAND

      The Plaintiff hereby respectfully claims damages that are greater than FIFTEEN

THOUSAND and 00/100 DOLLARS ($15,000.00), exclusive of interest and costs.




                                              THE PLAINTIFF



                                              By: /s/
                                                  Jeremy C. Virgil

                                                     Zeldes, Needle & Cooper, P.C.
                                                     1000 Lafayette Boulevard
                                                     P.O. Box 1740
                                                     Bridgeport,CT 06601-1740
                                                     Juris No. 069695
                                                     Telephone: (203) 333-9441
                                                     Facsimile: (203) 333-1489
                                                     Email: jvimil@znciaw.com

                                              Her Attorney
         Case 3:19-cv-01816-AVC Document 1-1 Filed 11/15/19 Page 9 of 9




STATE OF CONNECTICUT )

                             )        SS: EAST HARTFORD                    October 21,2019

COUNTY OF HARTFORD )



THEN and by virtue hereof and by direction of the plaintiffs attorney, I made due and legal
service upon the within original SUMMONS CIVIL, COMPLAFNT with my doings thereon
endorsed, by leaving a true and attested verified copy with and in the hands of Gary Scappinni,
at CT Corporation System, 67 Burnside Avenue, East Hartford, CT. Registered Agent for
Service, for the within named defendant:


Metropolitan Life Insurance Company


200 Park Avenue, New York, NY 10166

THE WITHIN IS THE ORIGINAL SUMMONS CIVIL, COMPLAINT WITH MY DOINGS
HEREON ENDORSED.



FEES:

VERIFIED COPIES:$7.00                                              ATTEST:

ENDORSEMENTS :$ 1.20

SERVICE:$40.00

TRAVEL: $9.80                                                 CT ST^W^SHT
                                                              COUNTY OlF HARTFORD

TOTAL:$58.00




                                       Brian R. Wright

                                      Connecticut State Marshal

                       45 Wyllys Street, Hartford, CT 06106 860-883-5832
